Over the objection of the plaintiff in error, the court instructed the jury that three-fourths of their number might return a verdict. The verdict was actually rendered by ten jurors. Plaintiff in error duly excepted and saved his exceptions.
This question has been decided in this court in the cases ofPacific Mutual Life Ins. Co. v. Adams, 27 Okla. 496,112 P. 1026; Kerfoot, Bell   Co. v. Kerfoot, 30 Okla. 19,118 P. 367; Border v. Carrabine, 30 Okla. 740, 120 P. 1087. In all these cases, it was held to be error to receive a verdict of less than the whole number of jurors in cases pending prior to statehood.
This case should be reversed and remanded.
By the Court: It is so ordered.